United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rockaway, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James S. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1301
Issued: February 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 6, 2010 appellant filed a timely appeal from a March 12, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs denying her request for
reconsideration on the grounds that it was untimely and failed to establish clear evidence of
error. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this nonmerit
decision. The last Office merit decision is dated November 4, 2008 decision denying appellant’s
traumatic injury claim. The Board lacks jurisdiction to review the merits of the claim.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that it was untimely and failed to establish clear
evidence of error.

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e).

FACTUAL HISTORY
On February 15, 2008 appellant, then a 56-year-old city mail carrier, filed a traumatic
injury claim alleging that she sustained a lacerated tendon of the right calf on February 14, 2008
while reaching to place mail in a curbside box.
In a February 21, 2008 report, Dr. Louis Bouillon, an attending Board-certified
orthopedic surgeon, stated that she sustained a right lower extremity injury a week earlier while
delivering mail. He noted that appellant put a lot of pressure on her right calf as she leaned from
her truck to reach a mailbox and felt a sudden sharp pain in the middle aspect of posterior right
calf. Dr. Bouillon provided findings on examination and diagnosed a plantaris tendon rupture of
the right calf.
By decision dated April 7, 2008, the Office denied appellant’s claim on the grounds that
the evidence was insufficient to establish that she sustained an injury in connection with the
accepted incident.
On August 26, 2008 appellant requested reconsideration. In an August 4, 2008 report,
Dr. Bouillon repeated the history of injury described in his prior report and diagnosed status post
ruptured plantaris tendon with soft tissue complications, namely tibialis posterior tendinitis,
Achilles tendinitis and paresthesias. A February 14, 2008 hospital emergency room report,
signed by a Dr. Amjad AAzeer, diagnosed a gastrocnemius strain and planteris tendon rupture.
In a November 4, 2008 decision, the Office denied the claim, finding that the medical
evidence did not provide a rationalized medical opinion from a physician explaining the
relationship between appellant’s diagnosed condition and the February 14, 2008 employment
incident.
On December 9, 2009 appellant, through her representative, requested reconsideration.
Counsel noted that he was enclosing a report from Dr. Bouillon which included a diagnosis of
postruptured plantaris tendon with soft tissue complications including tibialis posterior tendinitis,
Achilles tendinitis and paresthesias. He also contended that the February 14, 2008 emergency
room record also documented that appellant was injured on the job.
In a December 8, 2009 report, Dr. Bouillon reiterated the history of injury and reviewed
his February 21, 2008 examination findings. He provided a diagnosis of plantaris tendon
rupture, complicated subsequently by numerous soft tissue complications, including tibialis
posterior tendinitis, Achilles tendinitis and paresthesias. Dr. Bouillon stated:
“There is no question that the injury [appellant] sustained was sustained on
February 14, 2008 at work. There is no question that the numerous, symptomatic
residual soft tissue complications are a direct result of the original injury she also
sustained at that time.”
By decision dated March 12, 2010, the Office denied appellant’s request for
reconsideration on the grounds that it was untimely and failed to establish clear evidence of
error.
2

LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Secretary of Labor may
review an award for or against payment of compensation at any time on his own motion or on
application.2 The Office, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 8128(a). To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant must file her application for review within one year
of the date of that decision.3 The Board has found that the imposition of the one-year limitation
does not constitute an abuse of the discretionary authority granted the Office under section
8128(a) of the Act.4
The Office, however, may not deny an application for review solely on the grounds that
the application was not timely filed. When an application for review is not timely filed, it must
nevertheless undertake a limited review to determine whether the application establishes clear
evidence of error.5 Office regulations and procedure provide that the Office will reopen a
claimant’s case for merit review, notwithstanding the one-year filing limitation set forth in 20
C.F.R. § 10.607(a), if the claimant’s application for review shows clear evidence of error on the
part of the Office.6
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.7 The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error.8 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.9 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.10 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.11 The Board
makes an independent determination of whether a claimant has submitted clear evidence of error

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.607(a).

4

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

5

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

6

Id. at § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3d
(January 2004).
7

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

8

See Leona N. Travis, 43 ECAB 227, 240 (1991).

9

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

10

See M.L., 60 ECAB ___ (Docket No. 09-956, issued April 15, 2010). See Leona N. Travis, supra note 8.

11

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

3

on the part of the Office such that the Office abused its discretion in denying merit review in the
face of such evidence.12
ANALYSIS
The Board finds that the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that it was untimely and failed to establish clear
evidence of error.
The Office properly determined that appellant failed to file a timely application for
review. Its procedures provide that the one-year time limitation period for requesting
reconsideration begins on the date of the original Office decision.13 A right to reconsideration
within one year also accompanies any subsequent merit decision on the issues.14 As appellant’s
December 9, 2009 request for reconsideration was submitted more than one year after the date of
the last merit decision of record on November 4, 2008, it was untimely. Consequently, she must
demonstrate clear evidence of error by the Office in denying her claim.15
Counsel’s reference to Dr. Bouillon’s report and his contention that the February 14,
2008 emergency room record that appellant was injured on the job, does not allege or establish
clear error on the part of the Office, but merely repeats arguments considered previously.
Therefore, his contentions are insufficient to raise a substantial question concerning the
correctness of the Office’s decision.
The medical evidence submitted by appellant is insufficient to establish that the Office
committed an error. In a December 8, 2009 report, Dr. Bouillon reiterated the history of injury
and reviewed his February 21, 2008 examination findings, which revealed a diagnosis of
plantaris tendon rupture, complicated subsequently by numerous soft tissue complications,
including tibialis posterior tendinitis, Achilles tendinitis and paresthesias. He stated again that
appellant sustained a work-related injury on February 14, 2008 and that her residual soft tissue
complications were a direct result of the original injury. Although Dr. Bouillon’s reports
generally support appellant’s claim, they repeat the information contained in his prior reports that
were previously considered and fail to raise a substantial question as to the correctness of the
Office’s decision. The term “clear evidence of error” is intended to represent a difficult
standard. The submission of a detailed, well-rationalized medical report which, if submitted
before the denial was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error.16
The Board finds that the evidence submitted in support of appellant’s untimely request
for reconsideration does not constitute positive, precise and explicit evidence, which manifests
12

Pete F. Dorso, 52 ECAB 424 (2001).

13

20 C.F.R. § 10.607(a).

14

Robert F. Stone, 57 ECAB 292 (2005).

15

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

16

Joseph R. Santos, 57 ECAB 554 (2006).

4

on its face that the Office committed an error. Therefore, appellant has failed to meet her burden
of proof.
On appeal, counsel contends that there was clear error in the decision of November 4,
2008 because Dr. Bouillon’s report of August 4, 2008 was sufficient. He noted that the
emergency room record provided a diagnosis and indicated that appellant was injured on the job.
As noted, the Board finds that appellant has failed to establish clear evidence of error on the part
of the Office.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that her request was untimely and failed to
demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the March 12, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 7, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

